


Exhibit 10.21

 

THE FIRST MARBLEHEAD CORPORATION

 

Non-Statutory Stock Option Agreement

 

1.                                       Grant of Option.

 

This agreement evidences the grant by The First Marblehead Corporation, a
Delaware corporation (the “Company”), on August 18, 2008 (the “Grant Date”) to
Daniel Maxwell Meyers, an employee of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein, a total
of 2,000,000 shares (the “Shares”) of common stock, $.01 par value per share, of
the Company (“Common Stock”) at $6.00 per Share (the “Exercise Price”).  Unless
earlier terminated, this option shall expire at 5:00 p.m., Eastern Time, on
August 17, 2018 (the “Final Exercise Date”).  For purposes of this Agreement,
the “Vesting Commencement Date” shall be August 18, 2008.

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”). 
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

 

This option is not granted under the Company’s 2003 Stock Incentive Plan, as
amended, or any other stockholder approved stock incentive plan of the Company.

 


2.                                       VESTING SCHEDULE.


 


(A)                                  OPTION EXERCISE SCHEDULE.


 


(I)                                     EXCEPT AS PROVIDED IN PARAGRAPH
2(A)(II) BELOW, THIS OPTION WILL BECOME EXERCISABLE (“VEST”) AS TO 25% OF THE
ORIGINAL NUMBER OF SHARES ON THE FIRST ANNIVERSARY OF THE VESTING COMMENCEMENT 
DATE AND AS TO AN ADDITIONAL 25% OF THE ORIGINAL NUMBER OF SHARES ON EACH
SUCCESSIVE ANNIVERSARY FOLLOWING THE FIRST ANNIVERSARY OF THE VESTING
COMMENCEMENT DATE UNTIL THE FOURTH ANNIVERSARY OF THE VESTING COMMENCEMENT DATE.


 


(II)                                  NOTWITHSTANDING THE PROVISIONS OF
PARAGRAPH 2(A)(I) ABOVE, THIS OPTION WILL VEST AND BECOME FULLY EXERCISABLE
PRIOR TO THE FOURTH ANNIVERSARY OF THE VESTING COMMENCEMENT DATE UPON THE
OCCURRENCE OF ANY OF THE FOLLOWING:


 

(x)                                   in the event that the closing sale price
of the Common Stock on the New York Stock Exchange (or such other national
securities exchange on which the Common Stock is then traded) is at least 150%
of the Exercise Price for a period of five consecutive trading days (assuming
the trading on such day is not less than 90% of the average daily trading volume
for the three months prior to such five-day period);

 

(y)                                 in the event the Participant dies or becomes
Disabled.  For purposes of this Agreement, “Disabled” shall mean the Participant
is unable to perform the essential functions of the Participant’s then existing
position or

 

--------------------------------------------------------------------------------


 

positions with the Company with or without reasonable accommodation for a period
of 180 days (which need not be consecutive) in any 12-month period.  If any
question shall arise as to whether during any period the Participant is Disabled
so as to be unable to perform the essential functions of the Participant’s then
existing position or positions with or without reasonable accommodation, the
Participant may submit to the Company a certification in reasonable detail by a
physician mutually acceptable to the Participant or the Participant’s guardian,
on the one hand, and the Company, on the other, as to whether the Participant is
so Disabled or how long such disability is expected to continue, and such
certification shall for the purposes of this agreement be conclusive of the
issue; or

 

(z)                                   In the event the Participant’s employment
is terminated by the Company without “Cause” (as defined below) or the
Participant terminates his employment for “Good Reason” (as defined below) and
the Participant enters into a binding general release of claims in favor of the
Company, other than claims with respect to Termination Payments (as defined
below).

 

“Cause” shall mean:  (i) the willful failure by the Participant to perform his
duties under the Employment Agreement which has continued for more than 30 days
following written notice of such non-performance from the Board and which
failure to perform has had a materially adverse effect on the financial
condition of the Company, (ii) any act of dishonesty, intentional fraud or
willful misconduct on the part of the Participant in the performance of his
duties hereunder, or (iii) the Participant’s conviction of a felony involving
moral turpitude.  For purposes of clause (i) hereof, no act, or failure to act,
on the Participant’s part shall be deemed “willful” unless done, or omitted to
be done, by the Participant without reasonable belief that the Participant’s act
or failure to act, was in the best interest of the Company.  A determination of
Cause shall only be made at a meeting of the Board called and held for such
purpose if the Board (acting by majority vote of those voting) determines in
good faith that the Executive is guilty of conduct that constitutes Cause as
defined herein.

 

“Good Reason” shall mean that the Participant has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events:  (i) a material diminution in the Participant’s responsibilities,
authority or duties; (ii) a material diminution in the Participant’s Base Salary
without the Participant’s prior written consent; (iii) a material change in the
geographic location at which the Participant provides services to the Company
without the Participant’s prior written consent; or (iv) the material breach of
this Agreement by the Company.  “Good Reason Process” shall mean that (i) the
Participant reasonably determines in good faith that a “Good Reason” condition
has occurred; (ii) the Participant notifies the Company in writing of the
occurrence of the Good Reason condition within 60 days of the occurrence of such
condition; (iii) the Participant cooperates in good faith with the Company’s
efforts, for a period of 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason

 

2

--------------------------------------------------------------------------------


 

condition continues to exist; and (v) the Participant terminates his employment
within 60 days after the end of the Cure Period.  If the Company cures the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

“Termination Payments” shall mean any payments or benefits to which the
Participant is otherwise entitled under the terms of any employment agreement,
indemnification agreement, equity or bonus agreement with, or benefit plan of,
the Company pursuant to the terms thereof.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof.

 


(B)                                 EARLY EXERCISE ALTERNATIVE.  NOTWITHSTANDING
THE EXERCISABILITY SCHEDULE SET FORTH IN PARAGRAPH 2(A), THE PARTICIPANT MAY
BEGINNING 90 DAYS AFTER THE DATE OF GRANT ELECT TO EXERCISE THIS OPTION AS TO
THE UNVESTED SHARES (IN ADDITION TO THE VESTED SHARES) IF SIMULTANEOUSLY WITH
SUCH EXERCISE THE PARTICIPANT ENTERS INTO A STOCK RESTRICTION AGREEMENT WITH THE
COMPANY IN THE FORM ATTACHED HERETO AS EXHIBIT A (THE “STOCK RESTRICTION
AGREEMENT”).  THE STOCK RESTRICTION AGREEMENT PROVIDES FOR A VESTING SCHEDULE
COMPARABLE TO THAT SET FORTH IN THIS SECTION 2 AND PROVIDES, AMONG OTHER THINGS,
THAT THE UNVESTED SHARES SHALL BE SUBJECT TO A RIGHT OF REPURCHASE IN FAVOR OF
THE COMPANY IN THE EVENT THAT THE PARTICIPANT’S EMPLOYMENT BY THE COMPANY IS
TERMINATED BY THE COMPANY FOR CAUSE OR BY THE PARTICIPANT WITHOUT GOOD REASON.


 


3.                                       EXERCISE OF OPTION.


 


(A)                                  FORM OF EXERCISE.  EACH ELECTION TO
EXERCISE THIS OPTION SHALL BE IN WRITING, SIGNED BY THE PARTICIPANT, AND
RECEIVED BY THE COMPANY AT ITS PRINCIPAL OFFICE, ACCOMPANIED BY THIS AGREEMENT,
AND PAYMENT IN FULL IN THE MANNER PROVIDED IN PARAGRAPH 3(B) BELOW.  THE
PARTICIPANT MAY PURCHASE LESS THAN THE NUMBER OF SHARES COVERED HEREBY, PROVIDED
THAT NO PARTIAL EXERCISE OF THIS OPTION MAY BE FOR ANY FRACTIONAL SHARE OR FOR
FEWER THAN TEN WHOLE SHARES.


 


(B)                                 PAYMENT UPON EXERCISE.  COMMON STOCK
PURCHASED UPON THE EXERCISE OF THIS OPTION SHALL BE PAID FOR AS FOLLOWS:


 


(I)                                     IN CASH OR BY CHECK, PAYABLE TO THE
ORDER OF THE COMPANY;


 


(II)                                  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BY (X) DELIVERY OF AN IRREVOCABLE AND UNCONDITIONAL UNDERTAKING BY A
CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY SUFFICIENT FUNDS TO PAY
THE EXERCISE PRICE AND ANY REQUIRED TAX WITHHOLDING OR (Y) DELIVERY BY THE
PARTICIPANT TO THE COMPANY OF A COPY OF IRREVOCABLE AND UNCONDITIONAL
INSTRUCTIONS TO A CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY CASH OR
A CHECK SUFFICIENT TO PAY THE EXERCISE PRICE AND ANY REQUIRED TAX WITHHOLDING;

 

3

--------------------------------------------------------------------------------


 


(III)                               TO THE EXTENT APPROVED BY THE BOARD, IN ITS
SOLE DISCRETION, BY DELIVERY (EITHER BY ACTUAL DELIVERY OR ATTESTATION) OF
SHARES OF COMMON STOCK OWNED BY THE PARTICIPANT VALUED AT THEIR FAIR MARKET
VALUE AS DETERMINED BY (OR IN A MANNER APPROVED BY) THE BOARD (“FAIR MARKET
VALUE”), PROVIDED (X) SUCH METHOD OF PAYMENT IS THEN PERMITTED UNDER APPLICABLE
LAW, (Y) SUCH COMMON STOCK, IF ACQUIRED DIRECTLY FROM THE COMPANY, WAS OWNED BY
THE PARTICIPANT FOR SUCH MINIMUM PERIOD OF TIME, IF ANY, AS MAY BE ESTABLISHED
BY THE BOARD IN ITS DISCRETION AND (Z) SUCH COMMON STOCK IS NOT SUBJECT TO ANY
REPURCHASE, FORFEITURE, UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS;


 


(IV)                              TO THE EXTENT PERMITTED BY APPLICABLE LAW AND
APPROVED BY THE BOARD, IN ITS SOLE DISCRETION, BY PAYMENT OF SUCH OTHER LAWFUL
CONSIDERATION AS THE BOARD MAY DETERMINE; OR


 


(V)                                 BY ANY COMBINATION OF THE ABOVE PERMITTED
FORMS OF PAYMENT.


 


(C)                                  TERMINATION OF RELATIONSHIP WITH THE
COMPANY.  IF THE PARTICIPANT CEASES TO BE AN EMPLOYEE, OFFICER OR DIRECTOR OF,
OR CONSULTANT OR ADVISOR TO, THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE
COMPANY AS DEFINED IN SECTION 424(E) OR (F) OF THE CODE (AN “ELIGIBLE
PARTICIPANT”) FOR ANY REASON, THEN, EXCEPT AS PROVIDED IN PARAGRAPHS 3(D),
(E) AND (F) BELOW, THE RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE THREE
MONTHS AFTER SUCH CESSATION (BUT IN NO EVENT AFTER THE FINAL EXERCISE DATE),
PROVIDED THAT THIS OPTION SHALL BE EXERCISABLE ONLY TO THE EXTENT THAT THE
PARTICIPANT WAS ENTITLED TO EXERCISE THIS OPTION ON THE DATE OF SUCH CESSATION.


 


(D)                                 EXERCISE PERIOD UPON DEATH OR DISABILITY. 
IF THE PARTICIPANT DIES OR BECOMES DISABLED PRIOR TO THE FINAL EXERCISE DATE
WHILE HE IS AN ELIGIBLE PARTICIPANT AND THE COMPANY HAS NOT TERMINATED SUCH
RELATIONSHIP FOR “CAUSE” AS SPECIFIED IN PARAGRAPH 3(F) BELOW, THIS OPTION SHALL
BE EXERCISABLE, WITHIN THE PERIOD OF ONE YEAR FOLLOWING THE DATE OF DEATH OR
DISABILITY OF THE PARTICIPANT BY THE PARTICIPANT, PROVIDED THAT THIS OPTION
SHALL NOT BE EXERCISABLE AFTER THE FINAL EXERCISE DATE.


 


(E)                                  DISCHARGE FOR CAUSE.  IF THE PARTICIPANT,
PRIOR TO THE FINAL EXERCISE DATE, IS DISCHARGED BY THE COMPANY FOR CAUSE, THE
RIGHT TO EXERCISE THIS OPTION SHALL TERMINATE IMMEDIATELY UPON THE EFFECTIVE
DATE OF SUCH DISCHARGE.


 


(F)                                    TERMINATION BY COMPANY WITHOUT CAUSE OR
BY PARTICIPANT FOR GOOD REASON.  IN THE EVENT THE PARTICIPANT’S EMPLOYMENT IS
TERMINATED BY THE COMPANY WITHOUT CAUSE OR THE PARTICIPANT TERMINATES HIS
EMPLOYMENT FOR GOOD REASON AND THE PARTICIPANT ENTERS INTO A BINDING GENERAL
RELEASE OF CLAIMS IN FAVOR OF THE COMPANY (OTHER THAN ANY CLAIMS WITH RESPECT TO
TERMINATION PAYMENTS), THIS OPTION SHALL BE EXERCISABLE UNTIL THE FINAL
EXPIRATION DATE.


 


4.                                       WITHHOLDING.


 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

4

--------------------------------------------------------------------------------


 


5.                                       NONTRANSFERABILITY OF OPTION.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 


6.                                       ADJUSTMENTS FOR CHANGES IN COMMON STOCK
AND CERTAIN OTHER EVENTS.

 


(A)                                  CHANGES IN CAPITALIZATION.  IN THE EVENT OF
ANY STOCK SPLIT, REVERSE STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION,
COMBINATION OF SHARES, RECLASSIFICATION OF SHARES, SPIN-OFF OR OTHER SIMILAR
CHANGE IN CAPITALIZATION OR EVENT, OR ANY DIVIDEND OR DISTRIBUTION TO HOLDERS OF
COMMON STOCK OTHER THAN AN ORDINARY CASH DIVIDEND, THE NUMBER AND CLASS OF
SECURITIES AND EXERCISE PRICE PER SHARE OF THIS OPTION SHALL BE EQUITABLY
ADJUSTED BY THE COMPANY (OR SUBSTITUTED AWARDS MAY BE MADE, IF APPLICABLE) IN
THE MANNER DETERMINED BY THE BOARD.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IN THE EVENT THE COMPANY EFFECTS A SPLIT OF THE COMMON STOCK BY MEANS
OF A STOCK DIVIDEND AND THE EXERCISE PRICE OF AND THE NUMBER OF SHARES SUBJECT
TO THIS OPTION ARE ADJUSTED AS OF THE DATE OF THE DISTRIBUTION OF THE DIVIDEND
(RATHER THAN AS OF THE RECORD DATE FOR SUCH DIVIDEND), AND IF THE PARTICIPANT
EXERCISES THIS OPTION (IN WHOLE OR IN PART) BETWEEN THE RECORD DATE AND THE
DISTRIBUTION DATE FOR SUCH STOCK DIVIDEND, HE SHALL BE ENTITLED TO RECEIVE, ON
THE DISTRIBUTION DATE, THE STOCK DIVIDEND WITH RESPECT TO THE SHARES OF COMMON
STOCK ACQUIRED UPON SUCH OPTION EXERCISE, NOTWITHSTANDING THE FACT THAT SUCH
SHARES WERE NOT OUTSTANDING AS OF THE CLOSE OF BUSINESS ON THE RECORD DATE FOR
SUCH STOCK DIVIDEND.


 


(B)                                 REORGANIZATION EVENTS.


 


(I)                                     “REORGANIZATION EVENT” SHALL MEAN: 
(I) ANY MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER ENTITY AS A
RESULT OF WHICH ALL OF THE COMMON STOCK OF THE COMPANY IS CONVERTED INTO OR
EXCHANGED FOR THE RIGHT TO RECEIVE CASH, SECURITIES OR OTHER PROPERTY OR
(II) ANY EXCHANGE OF ALL OF THE COMMON STOCK OF THE COMPANY FOR CASH, SECURITIES
OR OTHER PROPERTY.


 


(II)                                  IN CONNECTION WITH A REORGANIZATION EVENT,
THIS OPTION SHALL BE ASSUMED, OR A SUBSTANTIALLY EQUIVALENT OPTION SHALL BE
SUBSTITUTED, BY THE ACQUIRING OR SUCCEEDING CORPORATION OR OTHER ENTITY, OR AN
AFFILIATE THEREOF THAT, DIRECTLY OR INDIRECTLY, OWNS AND CONTROLS 100% OF THE
EQUITY INTERESTS IN SUCH ACQUIRING OR SUCCEEDING CORPORATION OR OTHER ENTITY
(ANY OF THE FOREGOING, A “SUCCESSOR”).  THIS OPTION SHALL BE CONSIDERED ASSUMED
IF, FOLLOWING CONSUMMATION OF THE REORGANIZATION EVENT, THIS OPTION CONFERS THE
RIGHT TO PURCHASE AT THE EXERCISE PRICE, FOR EACH SHARE OF COMMON STOCK SUBJECT
TO THIS OPTION IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE REORGANIZATION
EVENT, THE CONSIDERATION RECEIVED AS A RESULT OF THE REORGANIZATION EVENT BY
HOLDERS OF COMMON STOCK FOR EACH SHARE OF COMMON STOCK HELD IMMEDIATELY PRIOR TO
THE CONSUMMATION OF THE REORGANIZATION EVENT; PROVIDED, HOWEVER, THAT IF THE
CONSIDERATION RECEIVED AS A RESULT OF THE REORGANIZATION EVENT IS NOT SOLELY
COMMON STOCK OF A SUCCESSOR (OR EQUIVALENT EQUITY INTERESTS IN ANY SUCCESSOR
THAT IS NOT A CORPORATION), THE CONSIDERATION TO BE RECEIVED UPON THE EXERCISE
OF THIS OPTION SHALL CONSIST SOLELY OF COMMON STOCK OF A SUCCESSOR (OR
EQUIVALENT EQUITY INTERESTS IN ANY SUCCESSOR THAT IS NOT A CORPORATION)
EQUIVALENT IN VALUE (AS DETERMINED BY THE BOARD IN GOOD FAITH) TO THE PER SHARE
CONSIDERATION

 

5

--------------------------------------------------------------------------------


 


RECEIVED BY HOLDERS OF OUTSTANDING SHARES OF COMMON STOCK AS A RESULT OF THE
REORGANIZATION EVENT.  FOR PURPOSES OF THIS SECTION 6(B)(II), “AFFILIATE” SHALL
HAVE THE MEANING SET FORTH IN RULE 12B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.


 


(III)                               “ROLL-IN TRANSACTION” SHALL MEAN ANY
TRANSACTION, SERIES OF TRANSACTIONS OR OTHER ARRANGEMENT PURSUANT TO WHICH TWO
OR MORE HOLDERS OF MORE THAN 1% BUT LESS THAN ALL OF THE ISSUED AND OUTSTANDING
COMMON STOCK (ASSUMING FOR THESE PURPOSES THE CONVERSION OF ANY SECURITIES
CONVERTIBLE INTO COMMON STOCK) OR OTHER EQUITY INTERESTS OF THE COMPANY AGREE OR
ARE ALLOWED TO EXCHANGE OR CONTRIBUTE THEIR EXISTING EQUITY (“PARTICIPATING
HOLDERS”) AND IN CONSIDERATION OF SUCH EXCHANGE OR CONTRIBUTION CONTINUE,
DIRECTLY OR INDIRECTLY THROUGH ANY HOLDING COMPANY OR OTHER AFFILIATE, AS AN
EQUITY OWNER IN THE COMPANY OR ITS SUCCESSOR IN THE REORGANIZATION TRANSACTION. 
FOR PURPOSES OF THE DEFINITION OF ROLL-IN TRANSACTION IN THIS SECTION 6(B)(III),
EACH HOLDER AND ANY “AFFILIATES” THEREOF (AS SUCH TERM IS DEFINED IN RULE 12B-2
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, BUT WHICH
TERM SHALL ALSO INCLUDE WITH RESPECT TO ANY INDIVIDUAL HOLDER ANY TRUST OR
SIMILAR ENTITY FOR THE BENEFIT OF ANY SPOUSE OR LINEAL DESCENDANT OF SUCH
INDIVIDUAL) SHALL BE CONSIDERED AS A SINGLE HOLDER.


 


(IV)                              WITH RESPECT TO ANY REORGANIZATION EVENT IN
CONNECTION WITH WHICH THERE IS NO “ROLL-IN TRANSACTION”: (A) THE PARTICIPANT
SHALL NOT BE ENTITLED TO ANY EQUITABLE RELIEF WITH RESPECT TO ANY ACTUAL OR
THREATENED BREACH OR VIOLATION OF THE OBLIGATIONS SET FORTH IN
SECTION 6(B)(II) (A “SECTION 6(B)(II) BREACH”) (INCLUDING, WITHOUT LIMITATION,
(X) SPECIFIC PERFORMANCE OF SUCH OBLIGATIONS, OR (Y) AN ORDER OR INJUNCTION
REQUIRING OR SEEKING THE RESCISSION OF, MODIFICATION OF, OR PREVENTION OF THE
ENTRY INTO OR CONSUMMATION OF, A REORGANIZATION EVENT OR SEEKING TO PREVENT ANY
SECTION 6(B)(II) BREACH, AND (B) THE PARTICIPANT HEREBY RELINQUISHES AND
EXPRESSLY WAIVES ANY RIGHT TO SEEK OR OBTAIN ANY SUCH EQUITABLE RELIEF AND
HEREBY EXPRESSLY ACKNOWLEDGES THAT HIS SOLE REMEDY FOR ANY
SECTION 6(B)(II) BREACH SHALL BE MONEY DAMAGES, BUT SUCH MONEY DAMAGES SHALL
NONETHELESS BE CALCULATED SOLELY FOR THE PURPOSES OF SUCH CALCULATION AS IF THE
PARTICIPANT WAS ENTITLED TO SPECIFIC PERFORMANCE OF THE OBLIGATIONS CONTAINED
HEREIN, TAKING INTO ACCOUNT (BY WAY OF EXAMPLE AND WITHOUT LIMITATION) ANY
NEGATIVE TAX IMPACT TO THE PARTICIPANT OF A PAYMENT OF MONEY DAMAGES AS COMPARED
TO SUCH ASSUMED SPECIFIC PERFORMANCE, AND NO SUCH CALCULATION SHALL BE DEEMED
SPECULATIVE.


 


(V)                                 NOTWITHSTANDING ANY OTHER PROVISION HEREIN,
WITH RESPECT TO ANY REORGANIZATION EVENT IN CONNECTION WITH WHICH THERE IS A
ROLL-IN TRANSACTION, PROVIDED THAT THE PARTICIPANT, AS A CONDITION TO THE
ASSUMPTION OR SUBSTITUTION OF THIS OPTION, ENTERS INTO ANY SHAREHOLDER, STOCK
TRANSFER RESTRICTION, PUT OR CALL, VOTING OR SIMILAR AGREEMENT THAT ALL
PARTICIPATING HOLDERS EXECUTE IN CONNECTION WITH SUCH ROLL-IN TRANSACTION WITH
RESPECT TO THE CONSIDERATION TO BE RECEIVED BY THE PARTICIPANT UPON THE EXERCISE
OF THIS OPTION AS SO ASSUMED OR SUBSTITUTED PURSUANT TO SECTION 6(B)(II), THE
PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT MONETARY DAMAGES WOULD NOT BE AN
ADEQUATE REMEDY FOR A SECTION 6(B)(II) BREACH AND THAT THE PARTICIPANT SHALL BE
ENTITLED TO SPECIFIC PERFORMANCE OF THE OBLIGATION TO HAVE THIS OPTION ASSUMED
OR SUBSTITUTED AS SET FORTH IN SECTION 6(B)(II); PROVIDED, HOWEVER, THAT THE
PARTICIPANT SHALL NONETHELESS NOT BE ENTITLED TO AN ORDER OR INJUNCTION
REQUIRING OR SEEKING THE RESCISSION OF, MODIFICATION OF, OR PREVENTION OF THE
ENTRY INTO OR CONSUMMATION OF, SUCH ROLL-IN TRANSACTION OR SEEKING TO PREVENT
ANY SECTION 6(B)(II) BREACH AND THE PARTICIPANT HEREBY RELINQUISHES AND
EXPRESSLY WAIVES ANY RIGHT TO SEEK OR OBTAIN ANY SUCH ORDER OR INJUNCTION.

 

6

--------------------------------------------------------------------------------


 


(VI)                              NOTHING CONTAINED IN THIS AGREEMENT SHALL IN
ANY WAY MODIFY ANY OF THE PARTICIPANT’S RIGHTS OR REMEDIES AS A HOLDER OF COMMON
STOCK OF THE COMPANY, NOR SHALL THE PARTICIPANT’S EXERCISE OF SUCH RIGHTS OR
REMEDIES SOLELY IN HIS CAPACITY AS A HOLDER OF COMMON STOCK BE DEEMED A BREACH
OR VIOLATION OF THIS AGREEMENT.


 


7.                                       CONDITIONS ON DELIVERY OF STOCK.  THE
COMPANY WILL NOT BE OBLIGATED TO DELIVER ANY SHARES OF COMMON STOCK PURSUANT TO
THIS AGREEMENT UNTIL (A) ALL CONDITIONS OF THIS OPTION HAVE BEEN MET OR REMOVED
TO THE SATISFACTION OF THE COMPANY, (B) IN THE OPINION OF THE COMPANY’S COUNSEL,
ALL OTHER LEGAL MATTERS IN CONNECTION WITH THE ISSUANCE AND DELIVERY OF SUCH
SHARES HAVE BEEN SATISFIED, INCLUDING ANY APPLICABLE SECURITIES LAWS AND ANY
APPLICABLE STOCK EXCHANGE OR STOCK MARKET RULES AND REGULATIONS, AND (C) THE
PARTICIPANT HAS EXECUTED AND DELIVERED TO THE COMPANY SUCH REPRESENTATIONS OR
AGREEMENTS AS THE COMPANY MAY CONSIDER APPROPRIATE TO SATISFY THE REQUIREMENTS
OF ANY APPLICABLE LAWS, RULES OR REGULATIONS.


 


8.                                       MISCELLANEOUS.


 


(A)                                  NO RIGHT TO EMPLOYMENT OR OTHER STATUS. 
THE GRANT OF THIS OPTION SHALL NOT BE CONSTRUED AS GIVING THE PARTICIPANT THE
RIGHT TO CONTINUED EMPLOYMENT OR ANY OTHER RELATIONSHIP WITH THE COMPANY.  THE
COMPANY EXPRESSLY RESERVES THE RIGHT AT ANY TIME TO DISMISS OR OTHERWISE
TERMINATE ITS RELATIONSHIP WITH THE PARTICIPANT FREE FROM ANY LIABILITY OR CLAIM
UNDER THIS OPTION, EXCEPT AS EXPRESSLY PROVIDED HEREIN.


 


(B)                                 NO RIGHTS AS STOCKHOLDER.  THE PARTICIPANT
OR DESIGNATED BENEFICIARY SHALL HAVE NO RIGHTS AS A STOCKHOLDER WITH RESPECT TO
ANY SHARES OF COMMON STOCK TO BE DISTRIBUTED WITH RESPECT TO THIS OPTION UNTIL
BECOMING THE RECORD HOLDER OF SUCH SHARES.


 


(C)                                  GOVERNING LAW.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
STATE OF DELAWARE, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.


 


(D)                                 SEVERABILITY.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE
VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, AND EACH
OTHER PROVISION OF THIS AGREEMENT SHALL BE SEVERABLE AND ENFORCEABLE TO THE
EXTENT PERMITTED BY LAW.


 


(E)                                  ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES, AND SUPERSEDES ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS, RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.


 


(F)                                    AMENDMENT.  THIS AGREEMENT MAY BE AMENDED
OR MODIFIED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE
EMPLOYEE.


 

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

 

 

Dated: August 18, 2008

By:

/s/ William R. Berkley

 

 

 

 

 

Name:

William R. Berkley

 

 

Title:

Lead Director

 

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.

 

 

PARTICIPANT:

 

 

 

 

/s/ Daniel Meyers

 

 

 

 

Address:

Suite 1380, 800 Boylston St.

 

 

 

 

 

Boston, MA 02199

 

--------------------------------------------------------------------------------
